08-3532-ag
         Zhang v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                                A97 663 664
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 26 th day of January, two thousand ten.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                ROBERT D. SACK,
 9                DEBRA ANN LIVINGSTON,
10                              Circuit Judges.
11       _______________________________________
12
13       HUI QIN ZHANG, aka QIN HUI,
14                Petitioner,
15
16                         v.                                   08-3532-ag
17                                                              NAC
18       ERIC H. HOLDER JR., ATTORNEY GENERAL, 1
19                Respondent.
20       _______________________________________
21
22       FOR PETITIONER:               Hui Qin Zhang, pro se, New York, New
23                                     York.
24


                      1
                     Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
             Attorney General Eric H. Holder Jr., is automatically substituted
             for former Attorney General Michael B. Mukasey as respondent in this
             case.
1    FOR RESPONDENT:        Gregory G. Katsas, Assistant
2                           Attorney General, Janice K. Redfern,
3                           Senior Litigation Counsel, Lindsay
4                           B. Glauner, Trial Attorney, Office
5                           of Immigration Litigation, United
6                           States Department of Justice,
7                           Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED, that the petition for review

12   is DENIED.

13       Hui Qin Zhang, a native and citizen of the People’s

14   Republic of China, seeks review of a June 17, 2008 order of

15   the BIA, affirming the January 24, 2006 decision of

16   Immigration Judge (“IJ”) Barbara A. Nelson, which denied her

17   application for asylum, withholding of removal, and relief

18   under the Convention Against Torture (“CAT”).   In re Hui Qin

19   Zhang, No. A97 663 664 (B.I.A. June 17, 2008), aff’g No. A97

20   663 664 (Immig. Ct. N.Y. City Jan. 24, 2006).   We assume the

21   parties’ familiarity with the underlying facts and

22   procedural history of this case.

23       When the BIA agrees with the IJ’s adverse credibility

24   finding and emphasizes certain bases in support thereof as

25   well as supplements it with its own reasoning, we review the

26   IJ’s decision as supplemented by the BIA.   See Yan Chen v.

27   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005); Yun-Zui Guan v.

                                  2
1    Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).     We review the

2    agency’s factual findings, including adverse credibility

3    determinations, under the substantial evidence standard.

4    See 8 U.S.C. § 1252(b)(4)(B); see also Corovic v. Mukasey,

5    519 F.3d 90, 95 (2d Cir. 2008).   Because Zhang proceeds pro

6    se before the Court, we construe her brief broadly to raise

7    the strongest arguments that it suggests.     See Weixel v.

8    Board of Educ., 287 F.3d 138, 145-46 (2d Cir. 2002).

9        As an initial matter, because Zhang failed to raise

10   before this Court any challenge to the agency’s denial of

11   her CAT claim, we deem any such argument waived.     See

12   Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d

13   Cir. 2005).

14       As to Zhang’s asylum and withholding of removal claims,

15   we find that substantial evidence supports the agency’s

16   adverse credibility determination.   In her brief to this

17   Court, Zhang fails to challenge all but one of the bases of

18   the IJ’s adverse credibility finding.   Because Zhang has

19   waived any challenge to these findings, they stand as proper

20   bases for the IJ’s credibility determination. 2 See id.


            2
              While we are mindful that Zhang appears before the
       Court pro se, even construing broadly her arguments, we
       cannot find that she has offered any challenge as to

                                   3
1        As to the single finding Zhang does challenge, we

2    conclude that it is supported by substantial evidence.     The

3    IJ reasonably found that Zhang’s testimony that her

4    neighbors intervened when Zhang’s family was attacked by her

5    fiancee and a group of men was inconsistent with her

6    sister’s letter, which stated that no one came to assist the

7    family during the attack.   Zhang contends that this

8    inconsistency is due to an error in translation from the

9    Fujian dialect to Standard Chinese to English, and that,

10   while Zhang’s sister states in her letter “nobody came to

11   stop them,” she “actually means nobody can stop them.”

12   However, this is a different explanation than she gave

13   before the BIA.   Accordingly, we will not consider it.    See

14   8 U.S.C. § 1252(b)(4)(A).

15       In sum, we find no basis upon which to disturb the IJ’s

16   conclusion that Zhang was not credible.   See Xiu Xia Lin v.

17   Mukasey, 534 F.3d 162, 166-67 (2d Cir. 2008).    Therefore,

18   the IJ properly denied Zhang’s application for asylum and

19   withholding of removal because the only evidence that she

20   would be persecuted depended on her credibility.    See Paul

21   v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).


       these findings.   Cf. Weixel, 287 F.3d at 145-46.

                                   4
1       For the foregoing reasons, the petition for review is

2   DENIED.   Having completed our review, we DISMISS the

3   petitioner's pending motion for a stay of removal as moot.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe, Clerk
6
7
8




                                  5